           Case 1:18-cv-01534-AWI-GSA Document 41 Filed 12/02/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10

11     GILBERTO CHAVEZ,                         1:18-cv-01534-AWI-GSA-PC
12
                              Plaintiff,        ORDER ADOPTING FINDINGS AND
                                                RECOMMENDATIONS
13
                  v.                            (ECF No. 39.)
14
       J. DOE #1, et al.,                       ORDER FOR THIS CASE TO PROCEED ONLY
                                                AGAINST DEFENDANT CELINA SALINAS
15
                              Defendants.       FOR DELIBERATE INDIFFERENCE IN
                                                VIOLATION OF THE EIGHTH AMENDMENT,
16
                                                AND DISMISSING ALL OTHER CLAIMS AND
                                                DEFENDANTS
17

18

19          Gilberto Chavez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On October 22, 2020, the court entered findings and recommendations, recommending
23   that this action proceed only against defendant Celina Salinas for deliberate indifference in
24   violation of the Eighth Amendment, and that all other claims and defendants be dismissed from
25   this action based on Plaintiff’s failure to state a claim. (ECF No. 39.) Plaintiff was granted
26   fourteen days in which to file objections to the findings and recommendations. (Id.) The
27   fourteen-day time period has expired and Plaintiff has not filed objections or any other response
28   to the findings and recommendations.

                                                    1
           Case 1:18-cv-01534-AWI-GSA Document 41 Filed 12/02/20 Page 2 of 2




 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations issued by the Magistrate Judge on October
 6                  22, 2020, are ADOPTED in full;
 7          2.      This action now proceeds with Plaintiff’s Second Amended Complaint, filed on
 8                  February 20, 2020, against defendant Celina Salinas for deliberate indifference in
 9                  violation of the Eighth Amendment;
10          3.      All other claims and defendants are dismissed from this action for failure to state
11                  a claim upon which relief may be granted under § 1983;
12          4.      Plaintiff’s claims for violation of due process, denial of medical care, and
13                  negligence are dismissed from this action based on Plaintiff's failure to state any
14                  claims upon which relief may be granted;
15          5.      Defendants Rosemary Ndoh (Warden) and CDCR’s Medical Staff are dismissed
16                  from this action based on Plaintiff’s failure to state any claims against them upon
17                  which relief may be granted; and
18          6.      This case is referred back to the Magistrate Judge for further proceedings,
19                  including initiation of service of process.
20
     IT IS SO ORDERED.
21

22   Dated: December 2, 2020
                                                  SENIOR DISTRICT JUDGE
23

24

25

26

27

28

                                                      2
